DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In the specification, page 1, lines 4-5, “This application is a continuation application of US patent application No. 16/299,450 filed March 12, 2019 (now allowed)” should be changed to --This application is a continuation application of US patent application No. 16/299,450 filed March 12, 2019, now Pat. No. 10,620,450--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,288,896. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

The similar limitations of claims 1-2 of U.S. Patent No. 10,288,896 and limitations of claim 1 of the instant application are compared as shown in the table below.

INSTANT APPLICATION
U.S. PATENT No. 10,288,896
1.    A dual-aperture zoom camera, comprising:
a)    a Wide camera that includes a Wide lens with an effective focal length EFLW and a total track length TTLW, and
b)    a Tele camera that includes a Tele lens with five lens elements along a Tele lens optical axis and with an effective focal length EFLT, a total track length TTLT and a F number smaller than 3.2,
          wherein the respective Wide and Tele lens total track lengths and effective focal lengths fulfill the conditions TTLW/EFLW > 1.1 and TTLT/EFLT< 1.0, and 
wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm.

a) a Wide camera that includes a Wide lens with an effective focal length EFLW and a total track length TTLW;  and 
b) a Tele camera that includes a Tele lens with five lens elements and with an effective focal length EFLT, a total track length TTLT and a F number smaller than 3.2, 
         wherein the respective Wide and Tele lens total track lengths and effective focal lengths fulfill the conditions TTLW/EFLW > 1.1 and TTLT/EFLT< 1.0, 
wherein the Tele lens comprises, in order from an object side to an image side of the Tele lens and along an optical axis of the Tele lens, first, second, third, fourth and fifth lens elements, wherein a focal length f1 of the first lens element of the Tele lens is smaller than TTLT/2. 
 
    2.  The dual-aperture zoom camera of claim 1, wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm. 
 



Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14 of U.S. Patent No. 10,288,896 in view of Parulski et al. (US 7,859,588).
Regarding claim 1, Patent Claim 1, discloses a dual-aperture zoom camera, comprising:
W and a total track length TTLW (Patent Claim 1, lines 2-4), and
b)    a Tele camera that includes a Tele lens with five lens elements along a Tele lens optical axis and with an effective focal length EFLT, a total track length TTLT and a F number smaller than 3.2 (Patent Claim 1, lines 5-17),
wherein the respective Wide and Tele lens total track lengths and effective focal lengths fulfill the conditions TTLW/EFLW > 1.1 and TTLT/EFLT < 1.0 (Patent Claim 1, lines 9-17).
Patent Claim 1 fails to disclose wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm.
However, Parulski et al. discloses a dual lens camera which includes telephoto lens 616 associated image sensor 618 (i.e., Tele camera) and wide angle lens 612 associated image sensor 614 (i.e., Wide camera), the Tele camera and Wide cameras have the same the “z” dimension 630, this indicates that the height different between Tele camera and Wide cameras is zero which is smaller than 1.65 mm (figures 15A-16B, column 23, line 28 to column 24, line 35), which corresponds to limitation “wherein a height difference between the Tele and Wide cameras is smaller than 1.65 mm.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of Parulski et al. in order to avoid the light blocking due to the height of the adjacent camera higher.

Regarding application claim 2, all the limitations of application claim 2 are encompassed in Patent Claim 3.

Regarding application claim 3, all the limitations of application claim 3 are encompassed in Patent Claim 4.


Regarding application claim 5, all the limitations of application claim 5 are encompassed in Patent Claim 6.

Regarding application claim 6, all the limitations of application claim 6 are encompassed in Patent Claim 7.

Regarding application claim 7, all the limitations of application claim 7 are encompassed in Patent Claim 8.

Regarding application claim 8, all the limitations of application claim 8 are encompassed in Patent Claim 9.

Regarding application claim 9, all the limitations of application claim 9 are encompassed in Patent Claim 10.

Regarding application claim 10, all the limitations of application claim 10 are encompassed in Patent Claim 11.

Regarding application claim 11, all the limitations of application claim 11 are encompassed in Patent Claim 12.


Regarding application claim 13, all the limitations of application claim 13 are encompassed in Patent Claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Boland et al. (US 2010/0328471) in view of Chang (US 2008/0247055) and Sato (US 6,693,750) further in view of Parulski et al. (US 7,859,588).
Regarding claim 1, Boland et al. discloses a dual-aperture zoom camera (paragraph [0007]), comprising:
(a)    a Wide camera that includes Wide lens with an effective focal length EFLw (paragraph [0021]); and
T (paragraph [0021]).
Boland et al. fails to disclose Wide lens with a total track lengths TTLw and Tele lens with a total track lengths TTLT, and wherein the Wide and Tele lenses total track lengths and effective focal lengths fulfill the conditions TTLw/EFLw >1.1 and TTLT/EFLT <1.0.
However, Chang discloses a zoom lens system (see abstract) wherein the Wide and Tele lenses have respective effective focal lengths EFLw and EFLT (paragraph [0033]), and wherein TTLw/EFLw >1.1 (paragraphs [0033]-[0034]), total track length (TTL) of 5mm, a wide focal length (EFLw) of 1.0 mm, and a telephoto focal length (EFLT) of 3.0 mm (so TTLW /EFLW = 5 > 1.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Boland et al. by the teaching of Chang in order to obtain a compact zoom lens system to reduce the size of the portable electronic devices (paragraph [0006]).
Boland et al. and Chang fail to disclose TTLT/EFLT < 1.0. 
However, Chang discloses TTLT/EFLT = 1.67, and the total track length of the optical system is reduced based on the appropriate optical parameters (paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the total track length, such that TTLT/EFLT < 1.0, based on the appropriate optical parameters (see Chang paragraph [0041]). It would have been obvious to one of skill in the art to use the total track lengths and focal lengths, as disclosed by Chang, in the camera of Boland et al., to provide a maximum depth of focus.
Boland et al. and Chang fail to disclose a Tele camera that includes a Tele lens with five lens and F number smaller than 3.2.
However, Sato discloses a telephoto zoom lens having five lens (figure 1, column 10, line 45 – column 11, line 27) and having the f-number of 3 or less (column 3, lines 7-17).

Boland et al., Chang and Sato fail to disclose wherein a height difference between the Tele and Wide cameras is 1.65 mm or smaller.
However, Parulski et al. discloses a dual lens camera which includes telephoto lens 616 associated image sensor 618 (i.e., Tele camera) and wide angle lens 612 associated image sensor 614 (i.e., Wide camera), the Tele camera and Wide cameras have the same the “z” dimension 630, this indicates that the height different between Tele camera and Wide cameras is zero which is smaller than 1.65 mm (figures 15A-16B, column 23, line 28 to column 24, line 35), which corresponds to limitation “wherein a height difference between the Tele and Wide cameras is smaller than 1.65 mm.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Boland et al., Chang and Sato by the teaching of Parulski et al. in order to avoid the light blocking due to the height of the adjacent camera higher.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis (US 7,619,683) discloses apparatus including a dual camera module and method of using the same.
Scarff (US 8,553,106) discloses dual lens digital zoom.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/27/2021